DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leopold (DE 1277423 B). Foreign Reference and Translation previously attached.
As to claim 13, Leopold discloses: A fuse block assembly (Fig. 1-2) for an electric heater (intended use), comprising: 
a mounting surface (left vertical surface of 1); 
a first fuse block (top row of fuses 8) positioned along a first row of the fuse block assembly and including a first set of fuse holders (receiving spaces 5; par. 0008) coupled to a first portion of the mounting surface (upper portion), wherein the first set of fuse holders extends a first distance from a rear vertical plane (see annotated Figure below) defined by the fuse block assembly; and 
a second fuse block (middle row of fuses 9) positioned along a second row of the fuse block assembly and including a second set of fuse holders (receiving spaces 6; par. 0008) coupled to a second portion of the mounting surface (middle portion), wherein the second set of 

    PNG
    media_image1.png
    655
    428
    media_image1.png
    Greyscale

Regarding the preamble, “for an electric heater”, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.
Accordingly, the preamble is not considered a limitation and is of no significance to claim construction. 
As to claim 15, Leopold discloses: comprising a multi-level spacer 1 that includes the mounting surface, wherein the mounting surface of the multi-level spacer includes first integral stair-step extension having the first portion of the mounting surface and includes second integral stair-step extension having the second portion of the mounting surface (see stair-step arrangement of fuses in Fig. 1).
As to claim 16, Leopold discloses: wherein the multi-level spacer 1 includes a rear surface (left surface in Fig. 1) configured to couple to a fuse bank mounting surface (e.g., a wall, panel, etc. via 34) to yield a fuse bank having a stair-step arrangement.

Allowable Subject Matter
Claims 1-4, 6-12, and 18-23 allowed. Claims 18-23 previously allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-4 and 6-12, the allowability resides in the overall structure of the device as recited in independent claim 1, for identical reasons as provided for claim 5 in the previous Office Action.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 14, 17, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 14, 17, and 24, the allowability resides in the overall structure of the device as recited in the dependent claims 14, 17, and 24, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 14, 17, and 24 recite the following limitations: 
14. (currently amended) The fuse block assembly of claim 13, wherein the second set of fuse holders extends a third distance from the mounting surface of the fuse block assembly and comprising a third fuse block positioned along a third row of the fuse block assembly and including a third set of fuse holders coupled to a third portion of the mounting surface and positioned at a fourth distance from the rear vertical plane, wherein the fourth distance is greater than or equal to a sum of the second distance and the third distance.
17. (original) The fuse bank of claim 13, wherein the first fuse block or the second fuse block is disposed at an angle less than 90° relative to the rear vertical plane.
24. (new) The fuse block assembly of claim 13, comprising a spacer configured to offset the second set of fuse holders from the rear vertical plane by the second distance, wherein the 
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Response to Arguments
Applicant's arguments filed 2/02/2022 have been fully considered but they are not persuasive.
Claimed Limitations Not Taught
Applicant has suggested that Leopold does not teach the amended limitations of claim 13.
In response, Examiner has clearly pointed out how the reference is being interpreted to meet the amended limitations in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB R CRUM/Examiner, Art Unit 2835